Name: Commission Regulation (EEC) No 2128/91 of 19 July 1991 concerning Annex XXIII to Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  leather and textile industries
 Date Published: nan

 20 . 7 . 91 Official Journal of the European Communities No L 197/9 COMMISSION REGULATION (EEC) No 2128/91 of 19 July 1991 concerning Annex XXIII . to Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries HAS ADOPTED THIS REGULATION Article 1 The 1991 allocation between Member States of the Community OPT quantitative limits referred to in the table of Annex XXIII to Regulation (EEC) No 4136/86 is set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community^ Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1118/91 (2), and in particular Article 2 of Annex XXIII thereto, Whereas Article 2 of Annex XXIII to Regulation (EEC) No 4136/86 provides that the allocations between Member States of Community quantitative limits specific to outward processing trade (OPT) imports for 1987 to 1991 are carried out in accordance with the procedure laid down in Article 15 ; Whereas it is appropriate to establish the 1991 allocation between Member States . of these quantitative limits for economic outward processing trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with efect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1991 . For the Commission Frans ANDRIESSEN Vice-PrÃ ©sident (') OJ No L 387, 31 . 12. 1986, p . 42 . (2) OJ No L 111 , 3 . 5 . 1991 , p . 11 . No L 197/ 10 Official Journal of the European Communities 20 . 7 . 91 ANNEX BREAKDOWN OF OUTWARD PROCESSING TRADE LIMITS BETWEEN MEMBER STATES FROM 1 JANUARY TO 31 DECEMBER 1991 (  ) CN code Description Thirdcountry Units Member States .Quantitative limits from 1 January to 31 December 1991 Category 4 Malaysia 1 000 piecesShirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Pakistan D 78 F 28 I 14 BNL 14 EEC 134 D 248 F 67 I 43 BNL 43 EEC 401 D 78 F 28 I 14 BNL 14 EEC . 134 D . 261 F 70 I 46 BNL 46 EEC 423 5 Malaysia 1 000 piecesJerseys , pullovers , slip-overs, waistcoats, twinsets , cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Pakistan 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 1039 6110 1091 6110 1099 6110 2091 6110 20 99 6110 3091 6110 30 99 6 Indonesia 1 000 piecesMen's or boy s woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool , of cotton or of man ­ made fibres D 255 F 71 I 49 BNL 49 EEC 424 . D 78 F 28 I 14 BNL 14 EEC 134 Malaysia 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 (') Where no level is indicated for a' particular Member State, no special arrangements for reimportation into that Member State under the economic outward processing regime have been established for the products and supplier countries concerned . 20 . 7. 91 Official Journal of the European Communities No L 197/ 11 Category CN code Description Thirdcountry Units Member States Quantitative limits from 1 January to 31 December 1991 6 Philippines (cont 'd) D 204 F 55 I 42 BNL 42 EEC 343 D 731 F 13 I 43 BNL 331 EEC 1 118 Sri Lanka 7 Indonesia 1 000 piecesWomen s or girls blouses, shirts and shirt ­ blouses , whether or not knitted or crocheted, of wool , of cotton or of man ­ made fibres 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Singapore Sri Lanka 8 Indonesia 1 000 pieces6205 10 00 6205 20 00 6205 30 00 Men's or boys shirts , other than knitted or crocheted, of wool , of cotton or of man ­ made fibres D 169 F 57 I 28 BNL 28 EEC 282 D 228 F 24 I 63 BNL 63 EEC 378 D 551 F 26 I 53 BNL 190 EEC 820 D 212 F 71 I 35 BNL 35 EEC ' 353 D 70 F 24 I 13 BNL 13 EEC 120 D 222 F 37 I 54 BNL 45 EEC 358 D 48 F 24 I 14 BNL 14 EEC 100 D 523 F 30 I 89 BNL 104 EEC 746 Malaysia Pakistan Philippines Sri Lanka No L 197/ 12 Official Journal of the European Communities 20 . 7. 91 Category CN code Description Third country Units MemberStates Quantitative limits from 1 January to 31 December 1991 21 ex 6201 12 10 Parkas ; anoraks, windcheaters, waister Philippines 1 000 pieces D 86 ex 6201 12 90 ex 6201 13 10 jackets and the like, other than knitted or crocheted, of wool, of cotton or of man I FI 2814 ex 6201 13 90 made fibres I I BNL 14 6201 91 00IIIIII 6201 92 00IIIII EEC 142 6201 93 00IIIIII I Sri Lanka I D 705 ex 6202 12 10IIII F 39 ex 6202 12 90 I I I I 61 ex 6202 13 10 I I I BNL 61 ex 6202 13 90IIIIIIIl 6202 91 00 I I I EEC 866 6202 92 00 I I I l 6202 93 00 I I I f